Exhibit 10.1
 
[toplogo.jpg]
 
 
 
New Age Beverages Corporation
2016-2017 LONG-TERM INCENTIVE PLAN
I.            PURPOSE
The purpose of the NEW AGE BEVERAGES CORPORATION 2016 LONG-TERM INCENTIVE PLAN
(the "Plan") is to provide a means through which New Age Beverages Corporation,
a Washington corporation (the "Company"), and its Affiliates may attract able
persons to enter the employ or to serve as Directors or Consultants of the
Company and its Affiliates and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership, thereby strengthening their concern for the welfare of the
Company and its Affiliates. A further purpose of the Plan is to provide such
individuals with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company and its Affiliates. Accordingly,
the Plan provides for granting Incentive Stock Options, Options that do not
constitute Incentive Stock Options, Restricted Stock Awards, Performance Awards,
Stock Appreciation Rights, Phantom Stock Awards, Stock Awards, Restricted Stock
Unit Awards, or any combination of the foregoing, as is best suited to the
circumstances of the particular employee, Consultant, or Director as provided
herein.
II.            DEFINITIONS
The following definitions shall be applicable throughout the Plan unless
specifically modified by any provision of the Plan:
(a) "Affiliate" means any entity which, directly or indirectly, controls, is
controlled by, or is under common control with, the Company. For purposes of the
preceding sentence, "control" (including, with correlative meanings, the terms
"controlled by" and "under common control with"), as used with respect to any
entity, shall mean the possession, directly or indirectly, of the power (i) to
vote more than 50% of the securities having ordinary voting power for the
election of directors of the controlled entity, or (ii) to direct or cause the
direction of the management and policies of the controlled entity, whether
through the ownership of voting securities or by contract or otherwise.
(b) "Award" means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Award, Phantom Stock Award, Stock Award or Restricted Stock Unit
Award granted under the Plan.
(c) "Award Agreement" means an agreement evidencing an Award.
(d) "Board" means the Board of Directors of the Company.
(e) "Change of Control Value" shall have the meaning assigned to such term in
Section XIII(d).
(f) "Code" means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations issued by the
Department of Treasury under such section.
(g) "Committee" means a committee of the Board that is selected by the Board as
provided in Section IV(a).
 
 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------









(h) "Common Stock" means the common stock, par value $.001 per share, of the
Company, or any security into which such Common Stock may be changed by reason
of any transaction or event of the type described in Section XIII.
(i) "Company" means New Age Beverages Corporation, a Washington corporation.
(j) "Consultant" means any person who is not an employee or a Director and who
is providing advisory or consulting services to the Company or any Affiliate.
(k) "Corporate Change" shall have the meaning assigned to such term in Section
XIII(c).
(l) "Covered Employee" means an employee who is a "covered employee," as defined
in Section 162(m).
(m) "Director" means an individual elected to the Board by the stockholders of
the Company or by the Board under applicable corporate law who is serving on the
Board on the date the Plan is adopted by the Board or is elected to the Board
after such date.
(n) "Disability" means as determined by the Committee in its discretion
exercised in good faith, (i) in the case of an Award (other than an Incentive
Stock Option) that is exempt from the application of the requirements of
Section 409A, a physical or mental condition of the Holder that would entitle
the Holder to payment of disability income payments under the Company's
long-term disability insurance policy or plan for employees as then in effect,
or in the event that the Holder is a Director or is not covered (for whatever
reason) under the Company's long-term disability insurance policy or plan for
employees or in the event the Company does not maintain such a long-term
disability insurance policy, and in the case of an Incentive Stock Option,
"Disability" means a permanent and total disability as defined in
section 22(e)(3) of the Code; and (ii) in the case of an Award that is not
exempt from the application of the requirements of Section 409A, (1) the Holder
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (2) the Holder is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, the Holder shall submit to an examination by such physician
upon request by the Committee.
(o) "Dividend Equivalent" means a payment equivalent in amount to dividends paid
to the Company's stockholders.
(p) An "employee" means any individual in an employment relationship with the
Company or any Affiliate.
 
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------









(q) An "entity" means a corporation, limited liability company, partnership,
limited partnership or any other type of legal entity or organization.
(r) "Forfeiture Restrictions" shall have the meaning assigned to such term in
Section VIII(a).
(s) "Holder" means the holder of an Award.
(t) "Immediate Family" means, with respect to a Participant, the Participant's
spouse, children or grandchildren (including adopted children, stepchildren and
grandchildren).
(u) "Incentive Stock Option" means an incentive stock option within the meaning
of section 422 of the Code.
(v) "1934 Act" means the Securities Exchange Act of 1934, as amended.
(w) "Mature Shares" means Shares which have been held by the Holder and with
respect to which any applicable forfeiture restrictions have lapsed, in each
case, for at least six months.
(x) "Option" means an Award (other than a SAR) granted under Section VII and
includes both Incentive Stock Options to purchase Common Stock and Options that
do not constitute Incentive Stock Options to purchase Common Stock.
(y) "Option Agreement" means a written agreement between the Company and a
Participant with respect to an Option.
(z) "Participant" means an employee, Consultant, or Director who has been
granted an Award.
(aa) "Performance Award" means an Award granted under Section IX.
(bb) "Performance Award Agreement" means a written agreement between the Company
and a Participant with respect to a Performance Award.
(cc) "Performance Goals" means one or more of the performance goals established
with respect to a Performance Award that is based upon one or more of the
criteria described in Section IX.
(dd) A "person" means an individual or entity.
(ee) "Phantom Stock Award" means an Award granted under Section X.
(ff) "Phantom Stock Award Agreement" means a written agreement between the
Company and a Participant with respect to a Phantom Stock Award.
(gg) "Plan" means the Búcha, Inc. 2016 Long-Term Incentive Plan, as amended from
time to time.
(hh) "Plan Share Limit" shall have the meaning assigned to such term in Section
V(a).
 
 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------









(ii) "Restricted Stock Agreement" means a written agreement between the Company
and a Participant with respect to a Restricted Stock Award.
(jj) "Restricted Stock Award" means an Award granted under Section VIII.
(kk) "Restricted Stock Unit Award" or "RSU Award" means an Award granted under
Section XII.
(ll) "RSU Award Agreement" means a written agreement between the Company and a
Participant with respect to an RSU Award.
(mm) "Rule 16b-3"means SEC Rule 16b-3 promulgated under the 1934 Act, as such
may be amended from time to time, and any successor rule, regulation or statute
fulfilling the same or a similar function.
(nn) "Section 162(m)" means section 162(m) of the Code and other guidance
promulgated by the Internal Revenue Service under Section 162(m).
(oo) "Section 409A" means section 409A of the Code and other guidance
promulgated by the Internal Revenue Service under Section 409A.
(pp) "Share" means a share of Common Stock.
(qq) "Stock Appreciation Right" or "SAR" means a stock appreciation right
granted pursuant to Section VII.
(rr) "SAR Agreement" means a written agreement between the Company and a
Participant with respect to a SAR.
(ss) "Stock Award" means an award granted pursuant to Section XI.
(tt) "Substantial Risk of Forfeiture" shall have the meaning ascribed to that
term in Section 409A.
III.            EFFECTIVE DATE AND DURATION OF THE PLAN
The Plan shall become effective upon the date of its adoption by the Board,
provided the Plan is approved by the stockholders of the Company within 12
months thereafter. Notwithstanding any provision in the Plan, no Award shall be
granted under the Plan prior to such stockholder approval. No Awards may be
granted under the Plan after ten years from the date the Plan is adopted by the
Board. The Plan shall remain in effect until all Options granted under the Plan
have been exercised or expired, all Restricted Stock Awards granted under the
Plan have vested or been forfeited, and all Performance Awards, Phantom Stock
Awards and RSU Awards have been satisfied or expired.
 
 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------







IV.            ADMINISTRATION
(a) Composition of Committee. The Plan shall be administered by a committee of,
and appointed by, the Board that shall be comprised solely of two or more
outside Directors (within the meaning of the term "outside directors" as used in
Section 162(m) and within the meaning of the term "Non-Employee Director" as
defined in Rule 16b-3). The initial Committee shall be the Compensation
Committee of the Board.
(b) Powers. Subject to the terms and provisions of the Plan, the Committee, at
any time, and from time to time, may grant Awards under the Plan to eligible
persons in such amounts and upon such terms as the Committee shall determine.
Subject to the express provisions of the Plan, the Committee shall have
authority, in its discretion, to determine which employees, Consultants or
Directors shall receive an Award, the time or times when such Award shall be
made, the type of Award that shall be made, the number of Shares to be subject
to each Option, SAR, Stock Award or Restricted Stock Award, and the number of
Shares subject to or the value of each Performance Award, RSU Award or Phantom
Stock Award. In making such determinations, the Committee shall take into
account the nature of the services rendered by the respective employees,
Consultants, or Directors, their present and potential contribution to the
Company's success and such other factors as the Committee in its sole discretion
shall deem relevant.
(c) Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective agreements executed hereunder, to prescribe rules and regulations
relating to the Plan, and to determine the terms, restrictions and provisions of
each Award Agreement, including such terms, restrictions and provisions as shall
be requisite in the judgment of the Committee to cause designated Options to
qualify as Incentive Stock Options, and to make all other determinations
necessary or advisable for administering the Plan. The Committee may specify in
any Award Agreement the effect under the applicable Award of the occurrence of
the death, Disability or retirement of the Participant, or the change of control
of the Company. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement in the manner
and to the extent it shall deem expedient to carry it into effect. The
determinations of the Committee on the matters referred to in this Section IV
shall be conclusive.








Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------









V.            SHARES SUBJECT TO THE PLAN; AWARD LIMITS; GRANT OF AWARDS
(a) Number of Shares Available for Awards. Subject to adjustment as provided in
Section XIII, the aggregate number of Shares that may be issued under the Plan
shall be limited 10% of the shares of Common Stock outstanding, which
calculation shall be made on the first trading day of a new fiscal year ("Plan
Share Limit"); provided that for purposes of 2016, the maximum aggregate number
of shares of common stock that may be issued under the 2016 Plan, including
pursuant to stock options, stock awards and stock appreciation rights, is
limited to 1,600,000 shares of common stock, or approximately 10% of the common
stock outstanding on the date the 2016 Plan was approved by the Board of
Directors. The Shares that are available for issuance under the Plan may be
issued in any form of Award authorized under the Plan. Any Shares that are the
subject of Awards under the Plan which are forfeited or terminated, expire
unexercised, are settled in cash in lieu of Shares or in a manner such that all
or some of the Shares covered by an Award are not issued to a Participant or are
exchanged for Awards that do not involve Shares shall again immediately become
available to be issued pursuant to Awards granted under the Plan. If Shares are
withheld from payment of an Award to satisfy tax obligations with respect to the
Award, such Shares shall be treated as Shares that have been issued under the
Plan, and the number of such Shares shall not again be available for issuance
under the Plan. If Shares are tendered in payment of an option price of an
Option or the exercise price of a SAR, such Shares shall not be available for
issuance under the Plan.
The following rules shall apply to grants of Awards under the Plan:
(i) In any year no more than 10% of the Common Stock of the Company can be
issued pursuant to the Plan.
(ii) No single Participant may receive more than 25% of the total shares awarded
in any single year.
(iii) The maximum aggregate amount awarded or credited with respect to
Performance Awards to any one employee in any one calendar year that are payable
in cash shall not exceed $15,000,000 in value, determined as of the date of
grant. The limitations set forth in this clause (iii) shall be applied in a
manner that is consistent with the provisions of Section 162(m).
(iv) Incentive Stock Options.  The aggregate number of Shares with respect to
which Incentive Stock Options may be granted under the Plan is 1,000,000 Shares.
(v) Options.  The maximum aggregate number of Shares that may be subject to
Options granted in any one calendar year to any one employee shall be 1,000,000
Shares determined as of the dates of grant.
(vi) SARs.  The maximum aggregate number of Shares that may be granted pursuant
to SARs granted in any one calendar year to any one employee shall be 1,000,000
Shares, determined as of the dates of grant.
 
 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------







(vii) Adjustments. Each of the foregoing numerical limits stated in this Section
V(a) shall be subject to adjustment in accordance with the provisions of Section
XIII.
(b) Grant of Awards.  The Committee may from time to time grant Awards to one or
more employees, Consultants, or Directors determined by it to be eligible for
participation in the Plan in accordance with the terms of the Plan.
(c) Stock Offered.  Subject to the limitations set forth in Section V(a), the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such Shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until the termination of the Plan, the Company
shall at all times make available a sufficient number of Shares to meet the
requirements of the Plan.
VI.            ELIGIBILITY
Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors. An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Plan, such
Award may include an Incentive Stock Option, an Option that is not an Incentive
Stock Option, a Stock Award, a Restricted Stock Award, a Performance Award, a
Phantom Stock Award, a SAR or an RSU Award or any combination thereof.
VII.            STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
(a) Option Period or Stock Appreciation Right Period.  The term of each Option
or SAR shall be as specified by the Committee at the date of grant, but shall
not be exercisable more than ten years after the date of grant.
(b) Limitations on Exercise of Option or Stock Appreciation Right.  An Option or
SAR shall be exercisable in whole or in such installments and at such times as
determined by the Committee.








Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------







(c) Special Limitations on Incentive Stock Options.  Unless otherwise specified
in an Option Agreement, Options granted pursuant to the Plan shall be Options
that do not constitute Incentive Stock Options. An Incentive Stock Option may be
granted only to an individual who is employed by the Company or any parent or
subsidiary corporation (as defined in section 424 of the Code) at the time the
Option is granted. To the extent that the aggregate fair market value
(determined at the time the respective Incentive Stock Option is granted) of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Options which
do not constitute Incentive Stock Options. No Incentive Stock Option shall be
granted to an individual if, at the time the Option is granted, such individual
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or of its parent or subsidiary corporation,
within the meaning of section 422(b)(6) of the Code, unless (i) at the time such
Option is granted the option price is at least 110% of the fair market value of
the Common Stock subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the date of grant. An
Incentive Stock Option shall not be transferable otherwise than by will or the
laws of descent and distribution, and shall be exercisable during the
Participant's lifetime only by such Participant or the Participant's guardian or
legal representative.
(d) Option Agreement.  Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including provisions
to qualify an Incentive Stock Option under section 422 of the Code. Each Option
Agreement shall specify the effect of termination of (i) employment, (ii) the
consulting or advisory relationship, or (iii) membership on the Board, as
applicable, on the exercisability of the Option. An Option Agreement may provide
for the payment of the option price as the Committee may specify, including by
the delivery of Shares. The terms and conditions of the respective Option
Agreements need not be identical. Subject to the consent of the Participant, the
Committee may, in its sole discretion, amend an outstanding Option Agreement
from time to time in any manner that is not inconsistent with the provisions of
the Plan (including an amendment that accelerates the time at which the Option,
or a portion thereof, may be exercisable).
(e) SAR Agreement.  Each SAR shall be evidenced by a SAR Agreement in such form
and containing such provisions not inconsistent with the provisions of the Plan
as the Committee from time to time shall approve. The terms and conditions of
the respective SAR Agreements need not be identical. Subject to the consent of
the Participant, the Committee may, in its sole discretion, amend an outstanding
SAR Agreement from time to time in any manner that is not inconsistent with the
provisions of the Plan (including an amendment that accelerates the time at
which the SAR, or a portion thereof, may be exercisable). Unless otherwise set
forth in a SAR Agreement, upon the exercise of a SAR, a Holder shall be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the difference between the value of a Share on the date of exercise over the
grant price by (ii) the number of Shares with respect to which the SAR is
exercised. The per Share grant price for a SAR shall be established on the date
of grant of the SAR. At the discretion of the Committee, the payment made to a
Holder upon the exercise of a SAR may be in cash, in Shares or in any
combination thereof. The Committee's determination regarding the form of payment
may be set out in the applicable SAR Agreement pertaining to the grant of the
SAR.
 
 
Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------









(f) Restrictions on Repricing of Options or Stock Appreciation Rights.  Except
as provided in Section XIII, the Committee may not, without approval of the
stockholders of the Company, amend any outstanding Option Agreement or SAR
Agreement to lower the option price (or cancel and replace any outstanding
Option Agreement with Option Agreements having a lower option price) or to lower
the SAR grant price (or cancel and replace any outstanding SAR with SAR
Agreements having a lower SAR grant price). Further, the Committee may not lower
an option price of an Option (or cancel and replace any outstanding Option
Agreement with Option Agreements having a lower option price) or lower the SAR
grant price (or cancel and replace any outstanding SAR with SAR Agreements
having a lower SAR grant price) to the extent that doing so would subject the
Holder to additional taxes under Section 409A.
(g) Option Price and Payment.  The price at which a Share may be purchased upon
exercise of an Option shall be determined by the Committee but, subject to
adjustment as provided in Section XIII, (i) in the case of an Incentive Stock
Option, such purchase price shall not be less than the fair market value of a
Share on the date such Option is granted, and (ii) in the case of an Option that
does not constitute an Incentive Stock Option, such purchase price may be less
than the fair market value of a Share on the date such Option is granted. The
Option or portion thereof may be exercised by delivery of an irrevocable notice
of exercise to the Company, as specified by the Committee. The purchase price of
the Option or portion thereof shall be paid in full in the manner prescribed by
the Committee. Separate stock certificates shall be issued by the Company for
those Shares acquired pursuant to the exercise of an Incentive Stock Option and
for those Shares acquired pursuant to the exercise of any Option that does not
constitute an Incentive Stock Option, or should the Shares be represented by
book or electronic entry rather than certificates, such Shares shall be
accounted for separately in such book or electronic entry.
(h) Method of Exercise of Option.
(i) General Method of Exercise. Subject to the terms and provisions of the Plan
and the applicable Award Agreement, Options may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee stating (1) that the Holder wishes to exercise such Option on the
date such notice is so delivered, (2) the number of Shares with respect to which
the Option is to be exercised and (3) the address to which any certificate
representing such Shares should be mailed or delivered. Except in the case of
exercise by a third party broker as provided below, in order for the notice to
be effective the notice must be accompanied by payment of the option price by
any combination of the following: (1) cash, certified check, bank draft or
postal or express money order for an amount equal to the option price under the
Option, (2) an election to make a cashless exercise through a registered
broker-dealer (if approved in advance by the Committee or an executive officer
of the Company) or (3) any other form of payment which is acceptable to the
Committee.
 
 


Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------









(ii) Exercise Through Third-Party Broker. The Committee may permit a Holder to
elect to pay the option price and any applicable tax withholding resulting from
such exercise by authorizing a third-party broker to sell all or a portion of
the Shares acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the option price and any
applicable tax withholding resulting from such exercise.
(i) Options and Stock Appreciation Rights in Substitution for Options Granted by
Other Employers.  Options and SARs may be granted under the Plan from time to
time in substitution for options held by persons who become employees,
Consultants, or Directors as a result of a merger or consolidation or other
business transaction with the Company or any Affiliate. The repricing
prohibitions of Sections VII(f) and XIV shall apply to substitution awards
granted pursuant to this Section VII(i).
VIII.            RESTRICTED STOCK AWARDS
(a) Forfeiture Restrictions To Be Established by the Committee.  Shares that are
the subject of a Restricted Stock Award shall be subject to restrictions on
disposition by the Participant and an obligation of the Participant to forfeit
and surrender the Shares to the Company under certain circumstances ("Forfeiture
Restrictions"). The Forfeiture Restrictions shall be determined by the Committee
in its sole discretion, and the Committee may provide that the Forfeiture
Restrictions shall lapse upon (i) the attainment of one or more performance
measures established by the Committee, (ii) the continued employment or service
with the Company or an Affiliate for a specified period of time, or (iii) the
occurrence of any event or the satisfaction of any other condition specified by
the Committee in its sole discretion. Each Restricted Stock Award may have
different Forfeiture Restrictions, in the discretion of the Committee.
(b) Other Terms and Conditions.  Common Stock awarded pursuant to a Restricted
Stock Award shall be represented by (i) a stock certificate registered in the
name of the Participant, (ii) book or electronic entry or (iii) any other
reasonable alternative form for evidencing or representing the issuance of
Common Stock. Unless provided otherwise in a Restricted Stock Agreement, the
Participant shall have the right to receive dividends with respect to Common
Stock subject to a Restricted Stock Award, which dividends shall be accrued and
paid when the Forfeiture Restrictions applicable to the Restricted Stock Award
have lapsed, to vote Common Stock subject thereto and to enjoy all other
stockholder rights, except that (i) the Participant shall not be entitled to
delivery of a stock certificate until the Forfeiture Restrictions have lapsed,
(ii) the Company shall retain custody of the Common Stock until the Forfeiture
Restrictions have lapsed, (iii) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the Common Stock until the
Forfeiture Restrictions have lapsed, and (iv) a breach of the terms and
conditions established by the Committee pursuant to the Restricted Stock
Agreement shall cause a forfeiture of the Restricted Stock Award. At the time of
such Award, the Committee may, in its sole discretion, prescribe additional
terms, conditions or restrictions relating to Restricted Stock Awards, including
rules pertaining to the termination of employment or service as a Consultant or
Director (by retirement, disability, death or otherwise) of a Participant prior
to expiration of the Forfeitures Restrictions. Such additional terms, conditions
or restrictions shall be set forth in a Restricted Stock Agreement made in
conjunction with the Award.
 
 
Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------







(c) Payment for Restricted Stock.  The Committee shall determine the amount and
form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.
(d) Committee's Discretion to Accelerate Vesting of Restricted Stock Awards. 
The Committee may, in its discretion and as of a date determined by the
Committee, fully vest any or all Common Stock awarded to a Participant pursuant
to a Restricted Stock Award and, upon such vesting, all Forfeiture Restrictions
applicable to such Restricted Stock Award shall lapse as of such date. Any
action by the Committee pursuant to this paragraph (d) may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant.
(e) Restricted Stock Agreements.  At the time any Award is made under this
Section VIII, the Company and the Participant shall enter into a Restricted
Stock Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the consent of the Participant the Committee may, in its sole
discretion, amend an outstanding Restricted Stock Agreement from time to time in
any manner that is not inconsistent with the provisions of the Plan.
IX.            PERFORMANCE AWARDS

(a) Performance Awards Based Upon Satisfaction of Performance Goals.  Subject to
the terms and provisions of the Plan, the Committee, at any time, and from time
to time, may grant Performance Awards under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine. The amount of, the
vesting and the transferability restrictions applicable to any Performance Award
shall be based upon the attainment of such Performance Goals as the Committee
may determine; provided, however, that the performance period for any
Performance Award shall not be less than one year.

 
 

 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------









(b) Performance Goals.  A Performance Goal must be objective such that a third
party having knowledge of the relevant facts could determine whether the goal is
met. Such a Performance Goal may be based on one or more business criteria that
apply to the Holder, one or more business units of the Company, or the Company
as a whole, with reference to one or more of the following: stock price
(including adjustments for dividends), funds from operations, adjusted funds
from operations, earnings or adjusted earnings before or after interest, taxes,
depletion, depreciation or amortization, earnings per share, earnings per share
growth, total shareholder return, economic value added, cash return on
capitalization, increased revenue, revenue ratios (per employee or per
customer), net income (before or after taxes), market share, return on equity,
return on assets, return on capital, return on capital compared to cost of
capital, return on capital employed, return on invested capital, return on
investment, return on sales, operating or profit margins, shareholder value, net
cash flow, operating income, cash flow, cash flow from operations, cost
reductions or cost savings, cost ratios (per employee or per customer), expense
control, sales, proceeds from dispositions, project completion time, budget
goals, net cash flow before financing activities, customer growth, total
capitalization, debt to total capitalization ratio, credit quality or debt
ratings, dividend payout, dividend growth, production volumes or safety results.
Goals may also be based on performance relative to a peer group of companies.
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria).
Performance Goals may be determined by including or excluding, in the
Committee's discretion, items that are determined to be extraordinary, unusual
in nature, infrequent in occurrence, related to the disposal or acquisition of a
segment of a business, or related to a change in accounting principal, in each
case, based on Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 225-20, Income Statement, Extraordinary and Unusual Items,
and FASB ASC 830-10, Foreign Currency Matters, Overall, or other applicable
accounting rules, or consistent with Company accounting policies and practices
in effect on the date the Performance Goal is established. In interpreting Plan
provisions applicable to Performance Goals and Performance Awards, it is
intended that the Plan will conform with the standards of Section 162(m) and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Subject to the foregoing provisions, and the following
provisions of this Section IX, the terms, conditions and limitations applicable
to any Performance Awards made pursuant to the Plan shall be determined by the
Committee.
(c) Time of Establishment of Performance Goals.  With respect to a Covered
Employee, a Performance Goal for a particular Performance Award must be
established by the Committee prior to the earlier to occur of (i) 90 days after
the commencement of the period of service to which the Performance Goal relates
or (ii) the lapse of 25 percent of the period of service, and in any event while
the outcome is substantially uncertain.
(d) Written Agreement.  Each Performance Award shall be evidenced by a
Performance Award Agreement that contains any vesting or transferability
restrictions, Performance Goals, payment provisions and other provisions not
inconsistent with the Plan as the Committee may specify. The terms and
provisions of the respective Performance Award Agreements need not be identical.
 
 
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------









(e) Form of Payment Under Performance Award.  Payment under a Performance Award
shall be made in cash or Shares as specified in the Holder's Award Agreement.
(f) Certification by Committee Prior to Payment.  Prior to the payment of any
compensation based on the achievement of Performance Goals, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied.
(g) Time of Payment Under Performance Award.  Unless a Performance Award is
structured as a current transfer of Shares subject to a risk of forfeiture in
the event Performance Goals are not achieved, a Holder's payment under a
Performance Award shall be made at such time as is specified in the applicable
Award Agreement. The Award Agreement shall specify that such payment will be
made (i) by a date that is no later than the date that is two and one-half (2
1/2) months after the end of the calendar year in which the Performance Award
payment is no longer subject to a Substantial Risk of Forfeiture or (ii) at a
time that is permissible under Section 409A.
(h) Increases Prohibited.  None of the Committee, the Board or the Company may
increase the amount of compensation payable under a Performance Award. If the
time at which a Performance Award will vest or be paid is accelerated for any
reason, the number of Shares subject to, or the amount payable under, the
Performance Award shall be reduced pursuant to Department of Treasury Regulation
§ 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.
(i) Stockholder Approval.  No payments of Stock or cash will be made to a
Covered Employee pursuant to this Section IX unless the stockholder approval
requirements of Department of Treasury Regulation § 1.162-27(e)(4) are
satisfied.
(j) No Dividend Equivalents.  An Award Agreement for a Performance Award shall
not specify that the Holder shall be entitled to the payment of Dividend
Equivalents under the Award, unless the payment of any such Dividend Equivalents
will be subject to the satisfaction of the same performance conditions as apply
to the Performance Award.
(k) Dividends.  In the case of a Performance Award that is payable in Shares, if
the Holder shall be become entitled to the payment of dividends paid in Shares
with respect to the Performance Award, such dividends shall be added to and
become a part of the Performance Award. Accordingly, such dividends will be
subject to the satisfaction of the same performance conditions as apply to the
Performance Shares.
X.            PHANTOM STOCK AWARDS
(a) Phantom Stock Awards.  Phantom Stock Awards are rights to receive the value
of Shares which vest over a period of time as established by the Committee,
without satisfaction of any performance criteria or objectives. The Committee
may, in its discretion, require payment or other conditions of the Participant
respecting any Phantom Stock Award.
 
 
 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------









(b) Award Period.  The Committee shall establish, with respect to and at the
time of grant of each Phantom Stock Award, a period over which the Award shall
vest with respect to the Participant.
(c) Awards Criteria.  In determining the value of Phantom Stock Awards, the
Committee shall take into account a Participant's responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.
(d) Payment.  Following the end of the vesting period for a Phantom Stock Award
(or at such other time as the applicable Phantom Stock Award Agreement may
provide), the holder of a Phantom Stock Award shall be entitled to receive
payment of an amount, not exceeding the maximum value of the Phantom Stock
Award, based on the then vested value of the Award. Payment of a Phantom Stock
Award may be made in cash, Common Stock, or a combination thereof as determined
by the Committee.
(e) Termination of Award.  A Phantom Stock Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director for the Company and its Affiliates at all times during the applicable
vesting period, except as may be otherwise determined by the Committee.
(f) Phantom Stock Award Agreements.  At the time any Award is made under this
Section X, the Company and the Participant shall enter into a Phantom Stock
Award Agreement setting forth each of the matters contemplated hereby, and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Phantom Stock Award Agreements need not be
identical. A Phantom Stock Award Agreement may provide for the payment of
Dividend Equivalents.


XI.            STOCK AWARDS
(a) Stock Awards.  Stock Awards are rights to receive Shares, which vest
immediately, without satisfaction of any performance criteria or objectives. The
Committee may, in its discretion, require payment, partial payment or other
conditions of the Participant respecting any Stock Award.
(b) Awards Criteria.  In determining the value of Stock Awards, the Committee
may take into account a Participant's responsibility level, performance,
potential, other Awards, and such other considerations as it deems appropriate.
(c) Payment.  A Participant who receives a Stock Award shall be entitled to
receive immediate payment of such Award in Common Stock.
 
 

 


Exhibit 10.1 -- Page 14

--------------------------------------------------------------------------------

 

 
XII.            RESTRICTED STOCK UNIT AWARDS
(a) RSU Awards.  An RSU Award shall be similar in nature to a Restricted Stock
Award except that no Shares or cash shall be transferred to the Holder until the
applicable vesting restrictions lapse or performance conditions have been
satisfied. The amount of, and the vesting and the transferability restrictions
applicable to, any RSU Award shall be determined by the Committee in its sole
discretion. The Committee shall maintain a bookkeeping ledger account which
reflects the number of RSUs credited under the Plan for the benefit of a Holder.
(b) RSU Award Agreement.  Each RSU Award shall be evidenced by an Award
Agreement that contains any Substantial Risk of Forfeiture, vesting and
transferability restrictions, form and time of payment provisions and other
provisions not inconsistent with the Plan as the Committee may specify. An RSU
Award Agreement may provide for the payment of Dividend Equivalents.
(c) Form of Payment Under RSU Award.  Payment under an RSU Award shall be made
in cash or Shares as specified in the applicable Award Agreement.
(d) Time of Payment Under RSU Award.  Payment to a Holder under an RSU Award
shall be made at such time as is specified in the applicable Award Agreement.
The Award Agreement shall specify that the payment will be made (i) by a date
that is no later than the date that is two and one-half (2 1/2) months after the
end of the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (ii) at a time that is permissible under
Section 409A.
XIII.            RECAPITALIZATION OR REORGANIZATION
(a) No Effect on Right or Power.  The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company's or any
Affiliate's capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate or any sale, lease, exchange or other disposition
of all or any part of its assets or business or any other corporate act or
proceeding, whether of a similar character or otherwise.
(b) Capital Readjustments; Stock Dividends.  The Shares with respect to which
Awards may be granted are Shares as presently constituted, but if, and whenever,
prior to the expiration of an Award theretofore granted, the Company shall
effect a subdivision or consolidation of Shares or other capital readjustment,
the payment of a stock dividend on Common Stock, or other increase or reduction
in the number of Shares outstanding, without receipt of consideration by the
Company, then (i) the number of Shares, class or series and per Share price with
respect to which such Award may thereafter be exercised or satisfied, as
applicable, shall be appropriately adjusted in such a manner as to entitled a
Holder to receive upon exercise or satisfaction of an Award, for the same
aggregate cash consideration, the equivalent total number and class of series of
Common Stock the Holder would have received had the Holder exercised the
Holder's Option or satisfied the requirements under another Award prior to the
event requiring the adjustment, and (ii) the number and class or series of
Common Stock then available for issuance under the Plan and the numerical
limitations in Section V(a) shall be adjusted by substituting for the total
number and class or series of Common Stock then available for issuance that
number and class or series of Common Stock that would have been received by the
owner of an equal number of outstanding Shares of each class or series of Common
Stock as a result of the event requiring the adjustment.
 
 
 
Exhibit 10.1 -- Page 15

--------------------------------------------------------------------------------





(c) Corporate Changes.  If (i) the Company shall not be the surviving entity in
any merger or consolidation or other reorganization (or survives only as a
subsidiary of an entity other than an entity that was directly or indirectly
wholly-owned by the Company immediately prior to such merger, consolidation or
other reorganization), (ii) the Company sells, leases or exchanges all or
substantially all of its assets to any other person (other than an entity that
is directly or indirectly wholly owned by the Company), (iii) the Company is to
be dissolved, (iv) any person, including a "group" as contemplated by
Section 13(d)(3) of the 1934 Act, acquires or gains ownership or control
(including, power to vote) of more than 50 percent of the outstanding shares of
the Company's voting stock (based on voting power), (v) as a result of or in
connection with a contested election of Directors, the persons who were
Directors of the Company before such election shall cease to constitute a
majority of the Board, or (vi) the Company is party to any other corporate
transaction (as defined under section 424(a) of the Code and applicable
Department of Treasury regulations) that is not described in clauses (i), (ii),
(iii), (iv) or (v) of this sentence (each such event is referred to herein as a
"Corporate Change"), then, the Committee, acting in its sole discretion without
the consent or approval of any Holder (subject to any restrictions or
limitations in an agreement with a Holder), shall effect one or more of the
following alternatives, which alternatives may vary among individual Holders and
which may vary among Options or SARs held by any individual Holder:
(1) accelerate the time at which Options and SARs then outstanding may be
exercised so that such Options or SARs may be exercised in full for a limited
period of time on or before a specified date (before or after such Corporate
Change) fixed by the Committee, after which specified date all unexercised
Options and SARs and all rights of Participants thereunder shall terminate,
(2) require the mandatory surrender to the Company by all or selected Holders of
some or all of the outstanding Options and SARs held by such Holders
(irrespective of whether such Awards are then exercisable under the provisions
of the Plan or the applicable Award Agreements) as of a date, before or after
such Corporate Change, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay (or cause to be
paid) to each Holder an amount of cash per Share equal to the excess, if any, of
the amount calculated in paragraph (d) below ("Change of Control Value") of the
Shares subject to such Option over the exercise price(s) under such Options for
such Shares or the grant date values of the SARs with respect to such Shares,
(3) with respect to all or selected Holders, have some or all of their then
outstanding Options or SARs (whether vested or unvested) assumed or have a new
award of a similar nature substituted for some or all of their then outstanding
Options or SARs under the Plan (whether vested or unvested) by an entity which
is a party to the transaction resulting in such Corporate Change and which is
then employing such Holder or which is affiliated or associated with such Holder
in the same or a substantially similar manner as the Company prior to the
Corporate Change, or a parent or subsidiary of such entity, provided that
(A) such assumption or substitution is on a basis where the excess of the
aggregate fair market value of the Common Stock subject to the Option or SAR
immediately after the assumption or substitution over the aggregate exercise
price of such Common Stock is equal to the excess of the aggregate fair market
value of all Common Stock subject to the Award immediately before such
assumption or substitution over the aggregate exercise price of such Common
Stock, and (B) the assumed rights under such existing Option or SAR or the
substituted rights under such new Option or SAR, as the case may be, will have
the same terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be, or (4) make such adjustments to Options or
SARs then outstanding as the Committee deems appropriate to reflect such
Corporate Change (provided, however, that the Committee may determine in its
sole discretion that no adjustment is necessary to Options or SARs then
outstanding), including adjusting an Option or SAR to provide that the number
and class of Shares covered by such Option or SAR shall be adjusted so that such
Option or SAR shall thereafter cover securities of the surviving or acquiring
corporation or other property (including cash) as determined by the Committee in
its sole discretion.
 
 
Exhibit 10.1 -- Page 16

--------------------------------------------------------------------------------



 

 
(d) Change of Control Value.  For the purposes of clause (2) in paragraph
(c) above, the "Change of Control Value" shall equal the amount determined in
clause (i), (ii) or (iii), whichever is applicable, as follows: (i) the per
Share price offered to stockholders of the Company in any such merger,
consolidation, sale of assets or dissolution transaction, (ii) the price per
Share offered to stockholders of the Company in any tender offer or exchange
offer whereby a Corporate Change takes place, or (iii) if such Corporate Change
occurs other than pursuant to a tender or exchange offer, the fair market value
per Share of the shares into which such Options being surrendered are
exercisable, as determined by the Committee as of the date determined by the
Committee to be the date of cancellation and surrender of such Options. In the
event that the consideration offered to stockholders of the Company in any
transaction described in this paragraph (d) or paragraph (c) above consists of
anything other than cash, the Committee shall determine the fair cash equivalent
of the portion of the consideration offered which is other than cash.
(e) Other Changes in the Common Stock.  In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
holders of Common Stock occurring after the date of the grant of any Award and
not otherwise provided for by this Section XIII, such Award and any agreement
evidencing such Award shall be subject to adjustment by the Committee at its
sole discretion as to the number and price of Shares or other consideration
subject to such Award. In the event of any such change in the outstanding Common
Stock or distribution to the holders of Common Stock, the aggregate number of
Shares then available for issuance under the Plan and the maximum number of
Shares that may be subject to Awards granted to any one individual and the
numerical limitations in Section V(a) may be appropriately adjusted by the
Committee, whose determination shall be conclusive. Notwithstanding the
foregoing, except as otherwise provided in Section XV(h) or an Award Agreement,
upon the occurrence of a Corporate Change, the Committee, acting in its sole
discretion without the consent or approval of any Participant, may require the
mandatory surrender to the Company by selected Participants of some or all of
the outstanding Performance Awards, RSU Awards and Phantom Stock Awards as of a
date, before or after such Corporate Change, specified by the Committee, in
which event the Committee shall thereupon cancel such Performance Awards, RSU
Awards and Phantom Stock Awards and the Company shall pay (or cause to be paid)
to each Participant an amount of cash equal to the maximum value of such
Performance Award, RSU Award or Phantom Stock Award which, in the event the
applicable performance or vesting period set forth in such Performance Award,
RSU Award or Phantom Stock Award has not been completed, shall be multiplied by
a fraction, the numerator of which is the number of days during the period
beginning on the first day of the applicable performance or vesting period and
ending on the date of the surrender, and the denominator of which is the
aggregate number of days in the applicable performance or vesting period.
(f) No Adjustments Unless Otherwise Provided.  Except as hereinbefore expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Shares subject to Awards theretofore granted
or the purchase price per share, if applicable.
 
 
Exhibit 10.1 -- Page 17

--------------------------------------------------------------------------------


 


XIV.            AMENDMENT AND TERMINATION OF THE PLAN
The Board in its discretion may terminate the Plan at any time with respect to
any Shares for which Awards have not theretofore been granted. The Board shall
have the right to alter or amend the Plan or any part thereof from time to time;
provided that no change in the Plan may be made that would impair the rights of
a Participant with respect to an Award theretofore granted without the consent
of the Participant, and provided, further, that the Board may not, without
approval of the stockholders of the Company, (a) amend the Plan to increase the
maximum aggregate number of Shares that may be issued under the Plan or change
the class of individuals eligible to receive Awards under the Plan, or (b) amend
or delete Section VII(f).
XV.            MISCELLANEOUS
(a) No Right To An Award.  Neither the adoption of the Plan nor any action of
the Board or of the Committee shall be deemed to give any individual any right
to be granted an Award or any other rights hereunder except as may be evidenced
by an Award Agreement duly executed on behalf of the Company, and then only to
the extent and on the terms and conditions expressly set forth therein. The Plan
shall be unfunded. The Company shall not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.
(b) No Employment/Membership Rights Conferred.  Nothing contained in the Plan
shall (i) confer upon any employee or Consultant any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.
(c) Other Laws.  The Company shall not be obligated to issue any Common Stock
pursuant to any Award granted under the Plan at any time when the Shares covered
by such Award have not been registered under the Securities Act of 1933, as
amended, and such other state and federal laws, rules and regulations as the
Company or the Committee deems applicable and, in the opinion of legal counsel
for the Company, there is no exemption from the registration requirements of
such laws, rules and regulations available for the issuance and sale of such
Shares.
(d) No Fractional Shares.  No fractional Shares shall be delivered, nor shall
any cash in lieu of fractional Shares be paid.
(e) Withholding.  The Company or any Affiliate shall be entitled to deduct from
any other compensation payable to each Holder any sums required by federal,
state, local or foreign tax law to be withheld with respect to an Award
including the vesting or exercise of an Award. Alternatively, the Company or any
Affiliate may require the Holder (or other person validly exercising the Award)
to pay such sums for taxes directly to the Company or Affiliate in cash or by
check upon the vesting or exercise. Alternatively, in the discretion of the
Committee, the Company may reduce the number of Shares issued to the Holder upon
the exercise or vesting of a Holder's Award to satisfy the tax withholding
obligations of the Company or an Affiliate. The Committee may, in its
discretion, allow a Holder to use Mature Shares to satisfy the Company's or
Affiliate's tax withholding obligations with respect to an Award. The Company
shall have no obligation upon vesting or exercise of any Award until the Company
or an Affiliate has received payment sufficient to satisfy the Company's or
Affiliate's tax withholding obligations with respect to that vesting or
exercise. Neither the Company nor any Affiliate shall be obligated to advise a
Holder of the existence of the tax or the amount which it will be required to
withhold.
 
 
Exhibit 10.1 -- Page 18

--------------------------------------------------------------------------------





 
(f) No Restriction on Corporate Action.  Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any action which
is deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No Participant, beneficiary or other person shall
have any claim against the Company or any Affiliate as a result of any such
action.
(g) Restrictions on Transfer.  An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Section VII(c))
shall not be transferable otherwise than (i) by will or the laws of descent and
distribution, (ii) pursuant to a qualified domestic relations order as defined
by the Code, or the rules thereunder, (iii) with respect to Awards of Options
which do not constitute Incentive Stock Options, if such transfer is permitted
in the sole discretion of the Committee, by transfer by a Participant to a
member of the Participant's Immediate Family, to a trust solely for the benefit
of the Participant and the Participant's Immediate Family, or to a partnership
or limited liability company whose only partners or shareholders are the
Participant and members of the Participant's Immediately Family, or (iv) with
the consent of the Committee.
(h) Compliance With Section 409A.  Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. Each Award Agreement for
an Award that is intended to comply with the requirements of Section 409A shall
be construed and interpreted in accordance with such intention. If the Committee
determines that an Award, an Award Agreement, payment, distribution, deferral
election, transaction, or any other action or arrangement contemplated by the
provisions of the Plan would, if undertaken or implemented, cause a Holder to
become subject to additional taxes under Section 409A, then unless the Committee
specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder. The exercisability of an Option shall not be
extended to the extent that such extension would subject the Holder to
additional taxes under Section 409A.
(i) Restrictions.  If the Committee imposes vesting or transferability
restrictions on a Holder's rights with respect to an Award, the Committee may
issue such instructions to the Company's stock transfer agent in connection
therewith as it deems appropriate. The Committee may also cause the certificate
for Shares issued pursuant to an Award to be imprinted with any legend which
counsel for the Company considers advisable with respect to the restrictions or,
should the Shares be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the Shares
as counsel for the Company considers necessary or advisable to comply with
applicable law.
(j) Rights As a Stockholder.  Subject to the terms and conditions of the Plan
and the applicable Award Agreements, each Holder of an Award shall have all the
rights of a stockholder with respect to Shares issued to the Holder pursuant to
the Award during any period in which such issued Shares are subject to
forfeiture and restrictions on transfer, including the right to vote such
Shares. In no event shall a Holder have any rights of a stockholder with respect
to an Award before Shares are issued to the Holder pursuant to the Award.
 
 
Exhibit 10.1 -- Page 19

--------------------------------------------------------------------------------





 
(k) Recoupment in Restatement Situations.  If the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company with
any financial reporting requirement under applicable securities laws, the
current or former Holder who was a current or former executive officer of the
Company shall forfeit and must repay to the Company any compensation awarded
under the Plan to the extent specified in any of the Company's recoupment
policies established or amended (now or in the future) in compliance with the
rules and standards of the Securities and Exchange Commission Committee under or
in connection with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
(l) Persons Residing Outside of the United States.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
employees, the Committee, in its sole discretion, shall have the power and
authority to (i) determine which Affiliates shall be covered by the Plan;
(ii) determine which persons employed or hired outside the United States are
eligible to participate in the Plan; (iii) amend or vary the terms and
provisions of the Plan and the terms and conditions of any Award granted to
persons who reside outside the United States; (iv) establish subplans and modify
exercise procedures and other terms and procedures to the extent such actions
may be necessary or advisable (and any subplans and modifications to Plan terms
and procedures established under this Section XV(l) by the Committee shall be
attached to the Plan document as Appendices); and (v) take any action, before or
after an Award is made, that it deems advisable to obtain or comply with any
necessary local government regulatory exemptions or approvals. Notwithstanding
the above, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the 1934 Act, the Code, any securities law or
governing statute or any other applicable law.
(m) Governing Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of Washington, without regard to conflicts of laws
principles thereof.
(n) Interpretation.  The term "including" means "including without limitation." 
The term "or" means "and/or" unless clearly indicated otherwise. The term "vest"
includes the lapse of restrictions on Awards, including Forfeiture Restrictions.
Reference herein to a "Section" shall be to a section of the Plan unless
indicated otherwise.
 
 
 
 
 
 
Exhibit 10.1 -- Page 20

--------------------------------------------------------------------------------